1    ANTHONY P. CAPOZZI, CSBN: 068525
     THE LAW OFFICE OF ANTHONY P. CAPOZZI
2    1233 West Shaw Avenue, Suite 102
     Fresno, California 93711
3    Telephone:     (559) 221-0200
     Facsimile:     (559) 221-7997
4    E-Mail:        Anthony@ capozzilawoffices.com
     www;capozzilawoffices.com
5

6    Attorney for Defendant,
     JOSE RIVAS, JR.
7

8                                UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10                                                ******
11

12   UNITED STATES OF AMERICA.                      )       CASE NO. 1:19-CR-76-DAD-BAM
                                                    )
13                  Plaintiff,                      )       STIPULATION AND ORDER TO
                                                    )       CONTINUE SENTENCING HEARING
14          v.                                      )
                                                    )
15                                                  )       Date; July 26, 2021
     JOSE RIVAS, JR,
                                                    )       Time: 9:00 a.m.
16
                    Defendant.                      )       Courtroom: 5
                                                    )
17
                                                    )
18

19
     TO THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES

20
     ATTORNEY:

21
            This case set for sentencing on July 26, 2021. On May 13, 2021, this court issued

22
     General Order 618, supplementing prior orders issued on March 12, 17, 18, 30 and April 17,

23
     2020, addressing COVID-19 and the attendant public head advisories. This court declared a

24
     judicial emergency on April 9, 2020, pursuant to 18 U.S.C. § 3174, and the Ninth Circuit Judicial

25
     Council’s Order of April 16, 2020, continuing this court’s judicial emergency for an additional

26
     one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021.

27

28




                                                        1
1                                             STIPULATION
2           Plaintiff United States of America, by and through its counsel of record, and defendant,
3    by and through defendant’s counsel of record, hereby stipulate as follows:
4           1. By previous order, this matter was set for sentencing on July 26, 2021.
5           2. By this stipulation, defendant now moves to continue the sentence until October 12,
6               2021.
7           3. The parties agree and stipulate, and request that the Court find the following:
8                  a) The government does not object to the continuance.
9                  b) In addition to the public health concerns cited by General Orders 611 and
10                      presenting by the evolving COVID-19 pandemic, an ends-of -justice delay is
11                      particularly apt in this case because:
12                         (i)     The defendant does not consent to proceed using
13                                 videoconferencing (or telephone conferencing if
14                                 videoconferencing is not reasonable available) PURSUANT TO
15                                 General orders 614, 620 and 624.
16                 c) Defense attorney is scheduled for surgery on July 20, 2021, and is anticipated
17                      to be in recovery from six to eight weeks.
18

19   IT IS SO STIPULATED.
20
            DATED:         June 23, 2021,                  BY: /s/ Antonio Pataca_______________
21
                                                           ANTONIO PATACA
22                                                         Assistant United States Attorney

23

24
             DATED:        June 23, 2021,                  BY: /s/ Anthony P. Capozzi____________
25                                                         ANTHONY P. CAPOZZI, Attorney for
26
                                                           JOSE RIVAS JR.

27

28




                                                       2
1                                                ORDER
2           Upon the stipulation of the parties, the Sentencing Hearing in this action is continued
3    from July 26, 2021, to October 12, 2021, at 10:00 a.m. before District Judge Dale A. Drozd. No
4    further continuances of the sentencing in this matter will be granted absent a compelling showing
5
     of good cause.1
6

7
     IT IS SO ORDERED.
8
         Dated:   June 24, 2021
9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   1 The court also notes that even during the courthouse closure necessitated by the pandemic, in
28
     person appearances before the court for change of plea or sentencing were available upon
     request. Now that the courthouses of this district have reopened in person appearances are
     certainly available if desired.



                                                     3
